DETAILED ACTION
Response to Amendment
This action is in response to amendment filed May 31, 2022 for the application # 16/412,340 filed on May 14, 2019. Claims 1-6, 8, and 9 are pending and are directed toward SYSTEM AND METHOD FOR MIDSERVER FACILITATION OF LONG-HAUL TRANSPORT OF TELEMETRY FOR CLOUD-BASED SERVICES.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-6, 8, and 9 have been fully considered, they are persuasive in view of amended claims 1-6. No amendments and/or arguments were made in regards to claims 8 and 9, therefore Examiner maintains rejections of claims 8 and 9.
  Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant concedes that Bonomi's effective filing date precedes the effective filing date of all claims, and Bonomi is therefore conceded to be prior art (REMARKS, page 5).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Bonomi et al. (US 2018/0115519, Pub. Date: Apr. 26, 2018,  priority Oct. 21, 2016.), hereinafter referred to as Bonomi.
As per claim 8, Bonomi teaches a method for deployment of a midserver for ingestion of data into a cloud-based service from an external network (The system architecture 100 supports security technology methods and algorithms that enable co-location of the IT /OT devices and other infrastructure components on the fognode 124 that enable operation of the IT and OT software components without interfering with other software components. It also enables a secure middleware infrastructure and communication bus for secure data exchange, as well as prevents inadvertent interference and Denial of Service (DOS) effects on the system components due to failures and defects in one set of software components that are co-located. In some embodiments the system architecture 100 prevents malicious Denial of Service (DOS) effects in the system architecture 100 components if vulnerabilities are present in a set of software components that are co-located with one another. Bonomi, [0056]) wherein the external network comprises a virtual network operated on a cloud computing service (310- Executing virtual network functions within the virtual machines, Bonomi, FIG. 3), comprising the steps of:
establishing on the cloud computing service a virtual network controlled by the cloud-based service (FIG. 4 is a diagrammatic representation of an example machine in the form of a computer system 1, within which a set of instructions for causing the machine to perform any one or more of the methodologies discussed herein may be executed. In various example embodiments, the machine operates as a standalone device or may be connected ( e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in a server-client network environment or as a peer machine in a peer-to-peer ( or distributed) network environment. Bonomi, [0085]);
establishing a virtual machine on the virtual network controlled by the cloud-based service (Initiating virtual machines for a plurality of domains, Bonomi, FIG. 3);
configuring the virtual machine on the virtual network controlled by the cloud-based service as a virtual network peer of the external network (A virtual local area network (VLAN) mechanism enables the connected devices D3 and D5 ( or other group of devices in the OT and/or IT domains) to be accessible and managed only by a soft real-time function enabled virtual machine. VLANs are identifiers or tags present in a packet that enables any of the IT/OT switches to forward them to ports that are configured to accept only packets with the specified tag. This VLAN tagging ensures that only configured VMs receive packets with the associated tags. In one embodiment, multiple domains/networks are connected to a physical or virtual switch (such as IT switch C) and each network comprises its own VLAN. Bonomi, [0044]);
streaming data from the external network to the virtual machine configured as a virtual network peer of the external network (Policies for separating a device flow (I/0 of each device) into multiple streams of control, management, critical data and non-critical data flows is enabled through ovs-flows and policies. Bonomi, [0052]); and
forwarding the streamed data from the virtual network peer to the cloud-based service (A forwarder 108 present in the forwarder VM 142 represents a set of docker containers that is used for forwarding messages received from the data bus 109 to appropriate cloud layer in a secure manner. Bonomi, [0076], see also Bonomi, [0084]).
Claim 9 has limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above. 
Allowable Subject Matter
	Claims 1-6 are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492